internal_revenue_service national_office technical_advice_memorandum date cc dom it a b7 index uil no case mis no tam-122570-97 number release date district_director taxpayer’s name taxpayer’s address taxpayer’s identification no years involved date of conference legend taxpayer x y year year year year year year year trial_court appeals court tam-122570-97 issue s whether the service may change taxpayer’s method of depreciating certain property in year and impose an adjustment under sec_481 of the code where the service previously made the change in year and the statute_of_limitations bars assessment of income_tax deficiencies for the intervening taxable years conclusion the service may not change taxpayer’s method of depreciating the property again in year taxpayer’s method of depreciating the property was changed for the intervening taxable years when the service-initiated change in year became final taxpayer may claim depreciation_deductions in year and the remainder of the property’s cost_recovery period but not in excess of the property’s adjusted_basis under sec_1011 as of the beginning of year under sec_1011 and sec_1016 the property’s adjusted_basis is equal to its cost reduced by the greater of any depreciation allowed_or_allowable during the taxable years preceding year facts taxpayer placed certain property into service in year and began depreciating the property as tangible_personal_property with a x year recovery_period under the accelerated_cost_recovery_system acrs of former sec_168 of the code the service examined taxpayer's federal_income_tax returns for year and year the service determined that the property at issue was properly classified as real_property with a y year recovery_period under acrs accordingly the service changed taxpayer's method of depreciating the property for year and year and made appropriate adjustments to taxable_income and the basis of the property for those years taxpayer disagreed with the service's determination and after exhausting its administrative remedies litigated the issue the trial_court held that the property at issue was properly classified as real_property with a y year recovery_period under acrs taxpayer appealed the trial court's decision the appeals court affirmed the trial court's decision while the issue regarding the proper acrs classification was working its way through the administrative and judicial processes taxpayer continued to take depreciation_deductions for the property based on a x year cost_recovery period in computing its taxable_income the service did not examine taxpayer's returns for year through year the intervening taxable years sec_6501 now bars assessment of income_tax deficiencies for the intervening taxable years tam-122570-97 the service is currently examining taxpayer’s federal_income_tax returns for year and year in those returns taxpayer did not take depreciation_deductions for the property at issue because taxpayer had fully recovered the cost of the property as of the end of year when the x year recovery_period expired the examining agent proposes to change taxpayer’s method of depreciating the property to the y year cost_recovery_method again in year the examining agent would require taxpayer to compute its depreciation deduction for year and the remainder of the y year recovery_period as if taxpayer had computed its depreciation deduction for all preceding_taxable_years on the basis of a y year cost_recovery_method to prevent duplication of the excess_deductions that were taken and omission of deductions that should have been taken in the intervening years the examining agent would require taxpayer to take into account a sec_481 adjustment law and analysis sec_446 provides that if the method_of_accounting used by the taxpayer does not clearly reflect income the computation of taxable_income shall be made under such method as in the opinion of the commissioner does clearly reflect income sec_1_446-1 of the income_tax regulations provides that a change in method_of_accounting includes a change in the overall plan of accounting for gross_income or deductions or a change in the treatment of any material_item used in such overall plan a material_item is any item which involves the proper time for the inclusion of the item in income or the taking of a deduction sec_1_446-1 provides that a change in method_of_accounting does not include correction of mathematical or posting errors or errors in the computation of tax_liability also a change in method_of_accounting does not include adjustments of any item_of_income or deduction which does not involve the proper time for the inclusion of the item or the taking of a deduction sec_481 states a general_rule - in computing the taxpayer's taxable_income for any taxable_year referred to in this section as the year_of_the_change if such computation is under a method_of_accounting different from the method under which the taxpayer’s taxable_income for the preceding_taxable_year was computed then there shall be taken into account those adjustments which are determined to be necessary solely by reason of the change in order to prevent amounts from being duplicated or omitted emphasis added tam-122570-97 sec_1016 provides that the basis_of_property is reduced by the amount of depreciation allowed resulting in a reduction for any taxable_year of the taxpayer’s taxes or allowable whichever is greater the examining agent argues that taxpayer used the x year cost_recovery_method for the intervening taxable years because taxpayer's method_of_accounting for those years is determined by reference to the returns for those years the examining agent further argues on the basis of the literal language in sec_481 that since he computed taxpayer's taxable_income for year using the y year cost_recovery_method which is a method_of_accounting different from the method used in the preceding_taxable_year his adjustments to taxpayer's return for year constitute a change in method_of_accounting under sec_446 requiring an adjustment under sec_481 taxpayer agrees that a change from one acrs cost_recovery_method to another is a change in method_of_accounting under sec_446 to which sec_481 applies indeed taxpayer acknowledges that if the service had proposed the change from the x year cost_recovery_method to the y year cost_recovery_method for the first time in year a full sec_481 adjustment would be necessary and appropriate under the facts of this case however taxpayer argues that the examining agent's adjustments in year do not constitute a change in method_of_accounting taxpayer argues that the service changed taxpayer to the y year cost_recovery_method in year and both the trial_court and the appeals court approved that change the service must change taxpayer from one accounting_method to another to invoke sec_481 here taxpayer argues the service is simply requiring taxpayer to conform its year return to the y year cost_recovery_method imposed by the service and approved by the trial_court and the appeals court for year and year taxpayer further argues that there will be no omission or duplication of deductions in the future taxpayer contends that the basis of the property at the beginning of year is its cost reduced by the amount of depreciation allowed in taxable years preceding year taxpayer will claim depreciation_deductions for year and the remainder of the y year recovery_period using the y year cost_recovery_method until its remaining basis is fully recovered we agree with taxpayer that the examining agent’s adjustments in year do not constitute a change in method_of_accounting we believe that the better interpretation of sec_446 and sec_481 is that the taxpayer’s method of depreciating the property was changed to the y year cost_recovery_method when the service-initiated change in year became final taxpayer’s returns for the intervening taxable years are deemed to be on the y year cost_recovery_method even though the amount of taxable_income reported tam-122570-97 in those returns was computed as if the property were tangible_personal_property with a x year recovery_period since taxpayer is deemed to have used the y year cost_recovery_method for the intervening taxable years the computation of taxable_income in year is not under a different method_of_accounting and sec_481 by its terms does not apply the examining agent’s interpretation of sec_446 and sec_481 compels the conclusion that taxpayer's method of depreciating the property was changed from the y year cost_recovery_method back to the x year cost_recovery_method in year we believe that the better interpretation of sec_446 and sec_481 is that taxpayer’s method of depreciating the property was not changed back to the x year cost_recovery_method in year where taxpayer consistently computed depreciation for the property on its returns for the year through year taxable years as if the property were tangible_personal_property with a x year recovery_period the examining agent’s interpretation of sec_446 and sec_481 also results in an omission of depreciation_deductions sec_481 permits only those adjustments that are determined to be necessary solely by reason of the change emphasis added assuming arguendo that the examining agent is permitted to change taxpayer to the y year cost_recovery_method again in year application of sec_481 would be based solely on the change from the x year cost_recovery_method to the y year cost_recovery_method the sec_481 adjustment would not prevent the omission of depreciation_deductions that arises as a result of the change from the y year cost_recovery_method back to the x year cost_recovery_method in year this omission of depreciation_deductions results because taxpayer's method_of_accounting is deemed changed in year but taxpayer did not take into account the sec_481 adjustment required as a result of the change we do not believe that it is appropriate to impute a change in taxpayer’s method_of_accounting back to its former method in the earliest closed taxable_year based on the failure of the parties to keep the statute open the service and taxpayer both had the ability to keep the intervening taxable years open until the service-initiated change was finalized to ensure that the change was reflected in those years if one of the parties failed to keep the statute open for a taxable_year in which the adjustment resulting from 1we agree with the examining agent that generally a taxpayer’s method_of_accounting for a taxable_year is determined by reference to the manner in which it computed taxable_income on its return for that year see eg 282_us_92 stephen’s marine inc v commissioner 430_f2d_679 9th cir 97_tc_120 78_tc_1029 these cases however did not involve a service-initiated accounting_method change for a prior taxable_year that became final after the return was filed tam-122570-97 the service-initiated change would have been favorable to such party the party should not be able to retain the benefit of the adjustment through a second sec_481 adjustment we disagree with taxpayer’s assertion however that the basis of the property at the beginning of year is its cost reduced by the amount of depreciation allowed in taxable years preceding year taxpayer may claim depreciation_deductions in year and the remainder of the y year recovery_period but not in excess of the property’s adjusted_basis under sec_1011 as of the beginning of year under sec_1011 and sec_1016 the property’s adjusted_basis is equal to its cost reduced by the greater of any depreciation allowed_or_allowable during the taxable years preceding year the depreciation allowable is determined based on the property’s classification as y year real_property under acrs caveat s a copy of this technical_advice_memorandum is to be given to the taxpayer s sec_6110 of the code provides that it may not be used or cited as precedent
